Colt, J.
The treasurer of the Reading Savings Bank, upon his appointment in 1869, gave bond conditioned to secure the faithful performance of all the duties of his office “ while and so long as he acts as treasurer of said company.” This bond was secured by a mortgage of his real estate, which the petitioner as second mortgagee asks to have discharged, contending that there was no breach of the condition of the treasurer’s bond, because the office to which he was chosen expired at the end of the first year, and the conditions of the bond during that year were all fulfilled.
The statute provides that the treasurer of a savings bank shall be appointed by the trustees, shall give bond, and shall hold his office during their pleasure; and that all other officers shall be chosen at the annual meeting of such corporations. Gen. Sts. c. 57, §§ 137,138.
The bond in this case is for the good behavior of the treasurer for an indefinite period; its obligation ceases only when he ceases to act as treasurer. The terms of the condition above quoted are not limited by provisions of the statute, by the recitals in *75the bond, or by the records or votes of the corporation. They comply accurately with the requirements of the statute. It was the plain intention of the Legislature to make the office of treasurer to continue during the pleasure of the board of trustees, and not be subject to annual elections. It would be an unwarranted construction of the statute to hold otherwise, simply on the ground that the tenure of the office depended on the pleasure of successive boards of trustees who are annually elected.
The case of Dedham Bank v. Chickering, 3 Pick. 335, is very much in point. In that case a person was elected cashier of a bank when it was first organized, and continued to act as cashier for several years thereafter, when he absconded with the books, papers and moneys of the bank. He had given bond with sureties for the faithful performance of his duties “ so long as he should continue in his said office.” It was decided that the bond covered this last breach of duty, it not appearing, either in the bond itself, or in the charter, records or regulations of the bank, that the office of cashier was an annual one. See also Chelmsford Co. v. Demarest, 7 Gray, 1; Amherst Bank v. Root, 2 Met. 523; Cambridge v. Fifield, 126 Mass. 428.
The petitioner fails to set forth in her petition any ground for the relief she asks, and the entry must be Becree affirmed.